Lawrence, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
■ It is hereby stipulated and agreed by and between the attorneys for the parties hereto: i
That the merchandise represented,by the items marked A and initialed FCG by Examiner F. C. Guerriero, covered by the appeals to reappraisement enumerated above, consists of aluminum foil exported from Switzerland, and that as to the items so marked the merchandise and the issues involved in the reappraise-ments listed above are the same in all material respects as the merchandise and issues involved in United States v. New England Foil Corp., Reap. Dec. 5856; that such or similar merchandise was at or about the time of exportation of the merchandise covered by this stipulation sold and freely offered for sale in the principal markets of Switzerland to all purchasers in the ordinary course of trade, packed ready for shipment, in the usual wholesale quantities, for exportation to the United States at the values at which said merchandise was entered, less any additions made by the importer because of advances made by the appraiser in similar cases then pending on appeal to reappraisement.
It is further stipulated that the record in United States v. New England Foil Corp., Reap. Dec. 5856, be incorporated herein and that the appeals covered hereby are submitted on this stipulation.
That the instant appeals to reappraisement are abandoned as to all other merchandise.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise represented by the items marked A and initialed FCG by Examiner F. C. Guerriero, and that such values are the entered values, less any additions made by the importer because of advances made by the appraiser in similar cases then pending on appeal for reappraisement, there being no foreign value.
The appeals having been abandoned insofar as they relate to all ■other merchandise, to that extent the appeals are hereby dismissed.-
Judgment will be rendered accordingly.